Citation Nr: 0918084	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-16 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for right hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had 30 years and 16 days of active service ending 
in retirement in April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
May 2005.  A statement of the case was issued in April 2006, 
and a substantive appeal was received in May 2006. 

On a substantive appeal received in May 2006, the Veteran 
marked the appropriate box to indicate that he wanted a Board 
hearing.  In a statement received in April 2007, the 
Veteran's representative noted that the Veteran wanted either 
a Travel Board or video conference hearing.  In another 
letter received also received in April 2007, the Veteran's 
representative requested a hearing be rescheduled and asked 
for either a Travel Board or video conference hearing.  A 
video hearing was scheduled in June 2007 per the 
representative's request.  However, by fax received in June 
2007, the Veteran cancelled the hearing.  While it was 
determined that good cause was shown, the Board does not 
believe in rescheduling the video conference hearing in light 
of the favorable decision below. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Right ear hearing loss is related to active duty service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for right ear hearing loss.  In a November 
1991 treatment record, it was noted that the Veteran was 
exposed to artillery in service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. 
§ 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

An August 2005 audiological examination from the University 
of Colorado Hospital and an August 2006 VA audiological 
examination reveal auditory thresholds of greater than 40 
decibels for several of the relevant frequencies in the right 
ear.  The only remaining question is whether the current 
hearing loss is related to the Veteran's service.

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of right hearing loss.  An 
October 1967 treatment record reflects that he was seen for 
complaints of left ear hearing loss.  A November 1970 service 
treatment record shows that when his ears were examined, his 
right tympanic membrane was within normal limits.  On various 
reports of medical history from March 1962 to February 1979, 
the Veteran checked the appropriate box to indicate that he 
had a past and current history of ear, nose or throat 
trouble.  On a February 1979 report of medical history, the 
Veteran stated, "Ear, nose and throat problems in past.  No 
problem at present."  Nevertheless, in reviewing 
audiological testing during service on various occasions from 
March 1962 to February 1979, it appears that test results 
suggest some worsening of hearing acuity in both ears.    

A VA examiner reviewed the Veteran's claims file in November 
2004.  After the review, the audiologist noted that the 
Veteran's retirement examination shows that the Veteran had 
hearing sensitivity within normal limits in the right ear at 
discharge.  He opined that based on the electronic hearing 
testing at discharge, the Veteran's current hearing loss in 
the right ear is less likely as not caused by or a result of 
military service.

The Board notes that an August 2005 University Hospital 
clinical provides that the Veteran reported onset during 
service.  The Veteran stated that he had a long career in the 
military which involved many opportunities for noise trauma 
and noise exposure.  The examiner noted that the Veteran had 
a 30 decibel high-frequency hearing loss upon discharge in 
1979 and noted that the Veteran suffered progressive hearing 
loss thereafter.  [The Board notes here that review of the 
1979 report shows that the 30 decibel reading was for the 
right ear.]  The examiner further noted that within the next 
10 to 12 years, the Veteran needed hearing aids and since 
that time, his hearing loss had progressed.  The assessment 
was sensory hearing impairment.  Based on audiological 
testing, review of the Veteran's separation examination, and 
an interview with the Veteran, the examiner stated that 
certainly the noise exposure received in military is a strong 
contributing factor to his hearing loss; however, other 
metabolic disorders such as diabetes may also be a 
contributing factor after military service.

When the Veteran was afforded a VA examination in August 
2006, the Veteran reported having hearing loss since service.  
The audiologist noted that results of an audiological 
assessment revealed severe sensorineural hearing loss 
bilaterally.  

Resolving all reasonable doubt in the Veteran's favor, the 
Board believes that service connection for right ear hearing 
loss should be granted.  The Board notes that the RO granted 
service connection for left ear hearing loss by rating 
decision in February 1980 based on evidence of left ear 
hearing loss in service and post service.  Additionally, the 
RO granted service connection for tinnitus by rating decision 
in April 2005 based on a November 2004 VA audiological 
examination in which an audiologist linked tinnitus to 
service based on the Veteran's retirement examination showing 
moderate high frequency hearing loss in the left ear.  The 
Board finds it significant that audiological tests of the 
right ear during service did show a decrease in hearing 
acuity.  The August 2005 private opinion also notes the 30 
decibel reading for the right ear on discharge examination.  
Under the circumstances of this case where service connection 
has already been established for left ear hearing loss and 
tinnitus, the Board believes that a reasonable doubt exists 
as to whether the Veteran's right ear hearing loss is also 
related to service.  Service connection for right ear hearing 
loss is therefore warranted.  38 U.S.C.A. § 5107(b). 

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  By letter in May 2007, the Veteran was duly notified 
of the manner in which disability ratings and effective dates 
are assigned.  He will have the opportunity to appeal those 
issues in the future if he disagrees with the RO's decision 
as to those downstream determinations. 




ORDER

Entitlement to service connection for right ear hearing loss 
is warranted.  The appeal is granted.  





____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


